Citation Nr: 0610650	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  01-01 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a left foot 
disorder. 

3.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for a right knee 
disability and a low back disability.  In that decision, the 
RO also denied a claim for an increased rating for a left 
knee disability, currently rated as 30 percent disabling.  
The appeal also arises from a June 2000 rating decision by 
the RO which denied service connection for a left foot 
disability.

The veteran perfected appeals of the RO's July 1999 denial of 
the claim of service connection for a cervical spine disorder 
and the RO's June 2000 denial of the claim of service 
connection for arthritis of both wrists.  He later withdrew 
these appeals in a July 2003 written statement.  He confirmed 
the withdrawal of these issues from appellate consideration 
during a December 2003 Travel Board hearing before the 
undersigned Veterans Law Judge.  In addition, the Board notes 
that the veteran perfected an appeal of the March 2002 denial 
of the claim of service connection for a left hip disability.  
In January 2003, the RO granted service connection for a left 
hip disability.  Consequently, that issue is no longer before 
the Board.




In June 2004, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO, in a December 2005 decision, 
granted service connection for a right knee disorder and 
assigned an initial 10 percent rating.  In addition, the RO 
continued the denial of the remaining claims and returned 
these matters to the Board for further appellate 
consideration.

The issues of entitlement to service connection for a low 
back disorder and a left foot disorder are addressed in the 
Remand portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's left knee disability has not been 
manifested by extension limited to greater than 20 degrees; 
nor has flexion been limited to less than 45 degrees; and 
there is no showing of arthritis, locking, instability, or 
subluxation of the knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the veteran was provided notice consistent with 
the VCAA in October 2002, prior to the initial AOJ decision.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

Through June 2004 and January 2005 notice letters, as well as 
a December 2005 supplemental statement of the case (SSOC), 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the decision.  They were afforded the opportunity to 
respond.  Further, the claims file reflects that the December 
2005 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Hence, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the June 2004 and January 2005 
notice letters satisfied the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, he was 
requested to provide the RO with any evidence or information 
in his possession pertaining to his claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Accordingly, the 
Board finds the veteran to be on notice to provide any 
evidence in his possession that pertains to the claims, and 
on these facts, the RO's omission is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20. 1102 (2005).]

With regard to the Pelegrini requirement of pre-adjudication 
notice, we note that the documents meeting the VCAA's notice 
requirements were provided to the veteran after the July 1999 
rating action on appeal.  The Board finds that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the veteran.  In this regard, the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
"the essential fairness of the [adjudication]."  Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Board 
finds that, with respect to the matter herein decided, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  

As indicated above, the December 2005 SSOC notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to the claim.  Furthermore, in the June 2004 and January 2005 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letters, SOC, and SSOCs, the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 (2005).  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  
More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the SOC, 
and the SSOCs also included discussion of 38 C.F.R. §§ 4.40 
and 4.45; this is sufficient under the Dingess case.  While 
the Court also stated that, in claims arising out of an 
original claim for service connection, VA notice must include 
information regarding the effective date that may be 
assigned, and such notice has not explicitly been provided in 
this case, such omission is harmless where, as here, neither 
the appellant nor his representative has even suggested that 
the assigned effective date is being challenged.  Id.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded VA 
examinations in connection with his claim; the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for a rating in 
excess of 30 percent for the veteran's left knee disorder 
that needs to be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the entire 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation (the maximum allowable) if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, the General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of 
the leg) and DC 5261 (limitation of extension of the leg) may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990.  

The Board finds that a rating in excess of 30 percent for the 
veteran's left knee disorder is not warranted pursuant to 
Diagnostic Code 5261.  The evidence of record does not more 
nearly approximate lost extension of 30 degrees.  On the most 
recent VA examination in February 2005, the examiner found 
that the veteran had extension to 20 degrees.

Moreover, a compensable rating is not warranted pursuant to 
DC 5260 because the evidence of record does not more nearly 
approximate flexion limited to 45 degrees.  On VA examination 
in February 2005, the examiner found that the veteran had 
flexion to 100 degrees.  

The Board has considered the recent VA General Counsel 
opinion that allows for the assignment of separate ratings 
based upon limited flexion and limited extension of the leg, 
VAOPGCPREC 9-2004, supra.  However, as the evidence shows 
that the veteran's flexion does not warrant a compensable 
rating pursuant to Diagnostic Code 5260, separate ratings 
based upon limitation of flexion and limitation of extension 
are not warranted.    

A separate rating for subluxation and/or instability of the 
left knee is not warranted because there is no evidence of 
left knee arthritis.  Furthermore, there is no medical 
finding of subluxation and/or instability of the left knee.  
The February 2005 VA examiner noted that there was no 
instability of the left knee, and the X-ray study of the left 
knee was negative for arthritis.  Without evidence of 
arthritis and instability of a knee, a separate compensable 
rating is not warranted under DCs 5003 and 5257.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).  

The Board has also considered the factors elucidated in 
DeLuca, 8 Vet. App. 202, as well as 38 C.F.R. §§ 4.40 and 
4.45, regarding pain, limitation of motion, and functional 
loss.  The VA examinations and treatment records do not 
demonstrate that the pain from the veteran's left knee 
results in functional loss that more nearly approximates left 
knee flexion limited to 45 degrees or left knee extension 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, supra.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the left knee.


ORDER

A rating in excess of 30 percent for a left knee disability 
is denied.


REMAND

The Board notes that a remand is necessary because the 
development requested in a prior remand by the Board has not 
been completed.  The Board is in agreement with the veteran's 
representative in this regard.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the Court of Appeals for Veterans Claims 
concluded that the Board commits error whenever it considers 
a claim wherein the RO has not conformed to the dictates of 
an earlier Board remand.

In June 2004, the Board remanded the case and determined that 
a VA examination was required to more accurately establish 
the exact nature and etiology of the veteran's current low 
back and left foot disorders, and the extent, if any, to 
which such pathology now present is related to an incident or 
injury during service.  The examiner was asked to 
specifically comment as to whether any current degenerative 
joint disease of the low back was caused or aggravated by the 
veteran's service-connected residuals of left knee disorder.

Although a VA examination was conducted in February 2005, the 
examiner did not provide the requested opinions regarding the 
etiology of the current low back and left foot disorder.  
Furthermore, it is not clear whether the VA examiner reviewed 
the veteran's claims file.  Although there is prior X-ray 
evidence of arthritis of the low back and left foot, the 
February 2005 VA examiner opined that there was no impairment 
of the low back or left foot.  Hence, the February 2005 VA 
examination report clearly was not responsive to the remand 
order, and the Board is therefore required to secure an 
additional examination.

The Board further notes that, subsequent to the Board's June 
2004 remand, the RO granted the veteran's claim for service 
connection for a right knee disorder in a December 2005 
rating decision.  Given that the veteran is now service 
connected for a right and a left knee disorder, on remand, 
the VA examiner should consider whether either the service-
connected left and/or right knee disorder has caused or 
aggravated the current low back disorder.

In addition, while the case is in remand status, the RO will 
need to consider whether additional notice under the Veterans 
Claims Assistance Act of 2000 is required.  See Mayfield, 
Dingess, supra.

The Board recognizes that the case was previously remanded 
and regrets further any delay; however, it must be noted that 
the Court in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify any health care providers, VA or 
non-VA, which have treated him for a low 
back and/or a left foot disorder.  The RO 
should attempt to obtain such records for 
the claims folder.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination pertaining to the claim of 
service connection for a low back 
disorder.  The claims file should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should address the following:

*	Based upon examination findings, 
historical records, and medical 
principles, the physician should 
give a medical opinion, with full 
rationale, as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran's low back disorder 
is due to his service-connected left 
knee, right knee, and/or left hip 
disorders, or is such a relationship 
unlikely (i.e., less than a 50-50 
degree of probability).

*	Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth 
the complete rationale underlying 
any conclusions drawn or opinions 
expressed.  The conclusion of the 
examiner should reflect review of 
the claims folder, and the 
discussion of pertinent evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim by 
evaluating all evidence obtained after 
the last SSOC was issued.  If any 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


